DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-4 and 6-10. Claims 1-4 and 6-10 are pending. Claims 7-10 are withdrawn from consideration. 
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. Note: Said rejections are only “new” in the sense that they have been updated to match the changes in claim language which were made so as to address Examiner’s previous 112 rejections. 

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 6/21/2022, with respect to rejoinder of the claims have been fully considered, but they are not persuasive.  
Applicant has argued that the elected device claims, as amended, are allowable, and therefore, the non-elected method claims should be rejoined. Examiner respectfully disagrees.
The elected device claims are not allowable over the prior art at this time. For details, see the 103 rejections below, as well as Examiner’s response below to Applicant’s arguments concerning the 103 rejections.
In view of the above, the non-elected claims remain withdrawn from consideration.

Applicant’s arguments, see section B of Remarks, filed 6/21/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see section C of Remarks, filed 6/21/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.  
Applicant’s arguments, which are addressed individually below, are made in heavy reliance upon features which are not claimed. In other words, Applicant’s arguments are largely predicated on the claimed device being different from the prior art in ways which are not actually reflected in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it is understood that assertions of patentability made on the basis of features which are not definitively required by the claims are unpersuasive in overcoming prior art rejections. 

Applicant has argued that Examiner’s conclusion that “it is understood that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation,” is incorrect, because Lerner’s medium layer (filter cake) could possibly contain particles which have a smaller diameter than the filter precision of the filter layer. Examiner disagrees respectfully but wholeheartedly.
Claim 1 as presently presented requires that “a particle diameter of the artificially prepared powder 2particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.” There is nothing in this limitation or elsewhere in the claims as presently presented that requires that -all particle diameters of each and every particle in the artificially prepared powder be larger than the filtration precision of the filter cloth/bag, nor is there anything in the claims which prohibits the medium layer from comprising particles (of the artificially prepared powder or otherwise) having a diameter smaller than the filter precision. 
As discussed in the 103 rejections below, Lerner teaches that the baghouse 17 (in which the filter bags are housed) removes the artificially prepared powder particles (alkaline solids) from the air stream flowing therethrough (Figure 1, Column 5 lines 30-62, Column 7 Lines 9-25). Thus, it is understood that the filter bags in the baghouse 17 are capable of blocking the passage of the artificially prepared powder. Because the filter bags are capable of blocking the passage of the artificially prepared powder, it is understood that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation. 
Even in the event that some of the particles of artificially prepared powder in Lerner are smaller than the filter precision, the particles as a group form a medium layer (filter cake) on an outer surface of the bag filter or filter cartridge upon a powder distribution operation (Figure 1, Column 5 lines 30-62, Column 7 Lines 9-35). It is understood that, in order to form such a medium layer, at least some of said particles of the artificially prepared powder must have diameter that is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge in order for any of said artificially prepared powder to be stopped. Therefore, even if the artificially prepared powder in Lerner comprises particles which are smaller than the filter precision, said artificially prepared powder still have a particle diameter (i.e. a particle diameter of at least some of the particles) that is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation. 
In view of the above, even if the artificially prepared powder in Lerner contain particles which have a diameter smaller than the filter precision, Examiner maintains that “it is understood that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.”
Regardless, as stated in the 103 rejections below, if it were not already the case in base Lerner, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lerner by configuring the system such that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, in order to obtain a system wherein the filter bags of the baghouse are capable of removing the artificially prepared powder particles from the air stream flowing through said baghouse, as is desired by Lerner. A system wherein a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, is understood to possess a configuration such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation. Thus, in Lerner modified as described above, the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.
	Examiner notes that Applicant’s argument (i.e. the argument rebutted above) implicitly relies, at least partially, on the notion that the reacted alkaline solids (calcium chloride) in Lerner no longer qualify as the claimed “artificially prepared powder”. Such a notion is incorrect. There is nothing in the claims at present which prohibits the artificially prepared powder from undergoing a reaction, nor is there anything in the claims which excludes a solid which has undergone chemical and/or physical changes from being relied upon to teach the claimed “artificially prepared powder”. Thus, the fact that the artificially prepared powder in Lerner enters the system as unreacted alkaline solids (calcium hydroxide) and reacts therein to form reacted alkaline solids (calcium chloride) does not prevent said powder from being equated with the claimed artificially prepared powder, even when said powder of Lerner is in its reacted state. In other words, the artificially prepared powder of Lerner remains equivalent to the artificially prepared powder as claimed even after it has reacted to form reacted alkaline solids (calcium chloride).
 	With the above in mind, it is understood that the artificially prepared powder in Lerner enters the system as calcium hydroxide, partially reacts to form calcium chloride, and then forms a medium layer on the outer surface of the filter bag, the artificially prepared powder forming the medium layer being comprised of roughly equal parts calcium hydroxide and calcium chloride (Column 7 Lines 9-35). The fact that the artificially prepared powder has undergone some degree of chemical change after being introduced to the device of Lerner does not remove said powder’s identity as the artificially prepared powder, and is therefore irrelevant with respect to the claims as presently presented.

	In making the argument rebutted above, Applicant takes the position that the alkaline solids (i.e. the calcium hydroxide) in Lerner may have a smaller diameter than the filter precision of the filter. In view of the above rebuttal of Applicant’s argument, the notion that the alkaline solids (i.e. the calcium hydroxide) in Lerner may have a smaller diameter than the filter precision of the filter is moot. In other words, regardless of the validity of Applicant’s position on this matter, the prior art rejections of record remain valid and will be maintained. 
Regardless, Examiner disputes Applicant’s position that the alkaline solids (i.e. the calcium hydroxide) in Lerner may have a smaller diameter than the filter precision of the filter. While Examiner agrees with Applicant that it is possible for a particle having a diameter smaller than the filter precession to be collected in a filter cake, Examiner contends that the preponderance of evidence weighs heavily against the alkaline solids in Lerner having a smaller diameter that the filter precision.
	Examiner notes that in order for a particle having a diameter smaller than the filter precession to be collected in a filter cake, said filter cake must first be formed by particles which are incapable of penetrating the filter, i.e. particles which have diameters greater than the filter precision of the filter. 
	The filter cake in Lerner comprises 31.7 lb/hr of calcium chloride, an equal amount of unreacted calcium hydroxide, 2.04 lb/hr of fly ash and 1.525x10-7 lb/hr of TOC (Column 7 Lines 9-35). The TOC fraction is insignificant in comparison to all other fractions, and thus clearly could not play any significant role in preventing the calcium hydroxide from penetrating the filter. In comparison to the amount of calcium hydroxide the amount of fly ash in the filter cake is also insignificant, i.e. amount of calcium hydroxide in the filter cake is 15.5 time greater than the amount of fly ash by weight. Thus, it is clear that the fly ash cannot play a major role in preventing the calcium hydroxide from penetrating the filter. Therefore, assuming that the calcium hydroxide could penetrate the filter if not for the action of other, larger particles collected on the filter, calcium chloride particles would be the only reasonable candidate for such a larger particle.  However, there are several issues which point away from the calcium chloride playing such a role in stopping passage of calcium hydroxide through the filter. 
First, the calcium chloride in Lerner is produced as the result of the calcium hydroxide reacting with hydrochloric acid. Therefore, assuming the calcium hydroxide has a smaller diameter than the filter precision, it would be necessary for the reaction between the calcium hydroxide particles and the HCl to form calcium chloride particles that are not only larger than the calcium hydroxide particles, but significantly so. It is highly unlikely that, within the context of Lerner, that calcium hydroxide particles, flowing entrained in a gas and having a diameter smaller than the filter precision, would be able react with HCl to form significantly larger calcium chloride particles, having a diameter larger than the filter precision, merely in the span of time it takes for said calcium chloride particles to flow with the gas from their introduction point (i.e. the terminal end of line 13) to the filters within the baghouse 17. 
Second, in Lerner, the calcium hydroxide particles are entrained in flue gas and supplied therewith to the filter baghouse 17 (Figure 1, Column 5 Lines 30-65, Column 7 Lines 9-35). As discussed above, the calcium chloride in Lerner is produced as the result of the calcium hydroxide reacting with hydrochloric acid. In view of the forgoing, the flue gas entering the baghouse and passing through the filter at any given time would comprise all of fly ash, calcium hydroxide, and calcium chloride. Thus, it is understood that, if the calcium chloride had a diameter smaller than the filter precision, then, during certain periods in the operation of Lerner, significant amount of calcium hydroxide would penetrate the filter system. For example, just after startup and just after cleaning or replacing of the filters, there would be no filter cake on the filters of Lerner, and calcium hydroxide received by the filters alongside fly ash and calcium chloride would be able to pass through the filters before a filter cake could be built up thereon. It is highly unlikely that Lerner was designed such that the filter would be unable to stop the passage of calcium hydroxide particles in such instances.
In view of the issues described above, Examiner respectfully contends that is implausible that the alkaline solids (i.e. the calcium hydroxide) in Lerner would have a smaller diameter than the filter precision of the filter. Because it is implausible that the alkaline solids would have a smaller diameter than the filter precision of the filter, Examiner maintains that the preponderance of evidence points away from the alkaline solids having a smaller diameter than the filter precision of the filter, and instead supports Examiner’s position that the alkaline solids have a larger diameter than the filter precision of the filter.
Even if there were a degree of plausibility to the notion that the alkaline solids (i.e. the calcium hydroxide) in Lerner could have a smaller diameter than the filter precision of the filter and still be filtered by a filter cake disposed upon the filter, it would still be obvious to modify Lerner by configuring the alkaline solids to have a larger diameter than the filter precision. For a person having ordinary skill in the art to assume it viable to supply Lerner with alkaline solids (calcium hydroxide) having a smaller diameter than the filter precision of the filter, and to rely merely on a filter cake built up on the filter to filter said alkaline solids, they would also need to: 1) assume that said calcium hydroxide particles, flowing entrained in a gas and having a diameter smaller than the filter precision, would be able react with HCl to form significantly larger calcium chloride particles, having a diameter larger than the filter precision, merely in the span of time it takes for said calcium chloride particles to flow with the gas from their introduction point (i.e. the terminal end of line 13) to the filters within the baghouse 17; and 2) not care that the filter would periodically allow significant amounts of calcium hydroxide particles to pass therethrough. On the other hand, for a person to assume it viable to supply Lerner with alkaline solids (calcium hydroxide) having a larger diameter than the filter precision, such that the filter was itself capable of filtering said alkaline solids, they would not need to make any further assumptions, and could rest easy knowing that the alkaline solids could not pass through the filter. Clearly, it is easier and more logical for a person having ordinary skill in the art to make the later assumption. Therefore, if it were not already necessarily the case in Lerner, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lerner such that the alkaline solids were to have a larger diameter than the filter precision, in order to prevent said alkaline solids from passing through said filter.

Applicant has argued that it would not be obvious to one of ordinary skill in the art to modify Lerner “by configuring the system such that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, in order to obtain a system wherein the filter bags of the baghouse are capable of removing the artificially prepared powder particles from the air stream flowing through said baghouse. In support of this argument, Applicant has made the following allegations: 
Allegation 1: “Contrary to the Examiner's assertion, Lerner's main goal by transferring the artificially prepared particles (alkaline solids) from the hopper 10 towards the baghouse 17 is not ‘to remove the artificially prepared particles from the air stream flowing through said bag house,’ but, as discussed above, to sufficiently mix and react the flue gas with the alkaline solids in the ‘distributor device’ 15 prior to gas 16 entry into a fabric filter baghouse 17 (see Lerner at col. 5, lines 47-51, and FIG. 1), to which end the selection of size and amount of the alkaline solids is conducted.” 
Allegation 2: “A person of ordinary skill in the art will appreciate from Lerner that ‘unreacted Ca(OH)2,’  i.e. alkaline solids, will become part of the solid filter cake filtered by the baghouse, so it is not necessary to specifically limit the size of the alkaline solids with respect to the filter precision.”
Allegation 3: “in view of Lerner's goal of fully mixing and reacting with the flue gas and of the actual result that the unreacted alkaline solids are embedded in the filter cake, it is possible that Lerner's alkaline solids particles are smaller than the filter precision of the filter bag, since Lerner also describes the alkaline solids as ‘finely-divided solids, such as hydrated lime (i.e., Ca(OH)2) or sodium bicarbonate’ (see Lerner at col. 5, lines 42-46).”
Allegation 4: “A person of ordinary skill in the art would easily understood that the finer the particles are, the bigger contact surface they will have with the flue gas, and thus the easier it will be for the fine particles to react with the flue gas to generate reacted particles.”
Examiner finds this argument unpersuasive. 
First, with regard to allegation 1, it appears that Applicant has misunderstood, and thus mischaracterized Examiner’s statement that “it is clearly Lerner’s goal for the filter bags in the bag house 17 to remove the artificially prepared particles from the air stream flowing through said bag house (see Figure 1, Column 5 lines 30-62, and Column 7 Lines 9-25).” By making said statement, Examiner intended to merely convey that it is clearly Lerner’s intention that the filter bags in the bag house 17 to remove the artificially prepared particles from the air stream flowing through said bag house. Examiner never that removal of the particles was Lerner’s “main goal”. Regardless of what Lerner’s main goal is, it is indisputable that one of Lerner’s goals (i.e. one of Lerner’s intentions) is for the filter bags in the bag house 17 to remove the artificially prepared particles from the air stream flowing through said bag house.
Second, with regard to allegation 1, Applicant seemingly alleges that Lerner selects the size and amount of the artificially prepared powder (i.e. alkaline solids) to be introduced to the device solely with the intent of achieving the goal of sufficiently mixing and react the flue gas with the alkaline solids in the ‘distributor device’ 15 prior to gas 16 entry into a fabric filter baghouse 17. Applicant’s arguments provide no citation to Lerner in support of this allegation. Examiner agrees that the goal of sufficiently mixing and reacting the flue gas with the alkaline solids likely plays a role in Lerner selecting the amount and size of said alkaline particles to be introduced. However, this would certainly not be the only factor, the goal (or intention) of removing said alkaline solids from the gas stream would not be ignored by Lerner, and would with certainty, also play a role in Lerner selecting the size of the alkaline solids to be introduced.
Third, with regard to allegation 2, the fact that the alkaline solids become a part of the filter cake would NOT lead one of ordinary skill in the art to assume that the alkaline solids would end up in the filter cake regardless of their size. A person having ordinary skill in the art would recognize that it is very much possible to make particles which can penetrate even filters with the finest precision. Therefore, a person having ordinary skill in the art would consider it foolish to assume that the alkaline solids would not pass through the filter and the filter cake regardless of their size. 
A person who has truly attained a level of ordinary skill in the art is far more likely to assume that the alkaline solids do not make it through the filter as a result of them having a diameter that is larger than the filter precision than they would be to assume that the filter would stop the alkaline solids regardless of their size, and only due to the reacted alkaline solids collected in the filter cake. To make the former assumption is safer than to assume that the alkaline solids would be stopped by the filter regardless of size, as a person who operates on the former assumption, and thus configures the alkaline particles to have a diameter larger than the filter precision, will thereby craft a device wherein it is impossible for the alkaline solids to penetrate the filter. On the other hand, a person who operates on the later assumption, and thus configures the alkaline particles to have a diameter smaller than the filter precision, will thereby craft a device where the alkaline solids can penetrate the filter.
Forth, with regard to allegation 3, as discussed in detail above, the notion that the alkaline solids could have diameters smaller the filter precision, and the preponderance of evidence points to the contrary. Furthermore, as discussed in detail above, a person having ordinary skill in the art it would find it more logical prevent passage of the alkaline solids through the filter by configuring said alkaline solids to have diameters larger than that of the filter precision than they would to prevent passage of the alkaline solids through the filter based on the plural assumptions required to reach a conclusion that a filter cake could be relied upon to prevent passage of the alkaline solids through the filter. 
Forth, with regard to allegation 4, Examiner agrees that a person of ordinary skill in the art would easily understood that the finer the particles are, the bigger contact surface they will have with the flue gas, and thus the easier it will be for the fine particles to react with the flue gas to generate reacted particles. However, it is also true that a person of ordinary skill in the art would have easily understood that if the particles were too small, they would pass easily through the filter, and even through the filter cake. Thus a person having ordinary skill in the art would not blindly make the particles as small as possible without ensuring that the particle size was above a minimum threshold necessary to ensure that they would not pass through the filter. 
Lastly, regardless of the above, Applicant’s argument that it would not be obvious to one of ordinary skill in the art to modify Lerner “by configuring the system such that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge” implicitly relies on the notions that 1) the claims require that -all particle diameters of each and every particle in the artificially prepared powder be larger than the filtration precision of the filter cloth/bag, and 2) that the reacted alkaline solids (calcium chloride) in Lerner no longer qualify as the claimed “artificially prepared powder”. As discussed above, such notions are incorrect.
There is nothing in the claims as presently presented that requires that -all particle diameters of each and every particle in the artificially prepared powder be larger than the filtration precision of the filter cloth/bag, nor is there anything in the claims which prohibits the medium layer from comprising particles (of the artificially prepared powder or otherwise) having a diameter smaller than the filter precision. Likewise, there is nothing in the claims at present which prohibits the artificially prepared powder from undergoing a reaction, nor is there anything in the claims which excludes a solid which has undergone chemical and/or physical changes from being relied upon to teach the claimed “artificially prepared powder”. Thus, the fact that the artificially prepared powder in Lerner enters the system as unreacted alkaline solids (calcium hydroxide) and reacts therein to form reacted alkaline solids (calcium chloride) does not prevent said powder from being equated with the claimed artificially prepared powder, even when said powder of Lerner is in its reacted state. In other words, the artificially prepared powder of Lerner remains equivalent to the artificially prepared powder as claimed even after it has reacted to form reacted alkaline solids (calcium chloride).
 	With the above in mind, regardless of the validity of Applicant’s allegations addressed above, Examiner maintains that it would be obvious to modify Lerner “by configuring the system such that a particle diameter of the artificially prepared powder particles [i.e. a particle diameter of at least some of the artificially prepared powder particles] is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge”.  If it were not already the case in modified Lerner, such a modification of Lerner would be necessary to capture a filter cake as described in Example 1 of Lerner. 
At the very least, assuming Applicant’s proposed model of Lerner is correct (a notion with which Examiner does not agrees), it would be not only obvious, but also absolutely necessary, to configure the system of Lerner such that a particle diameter of the artificially prepared powder particles (i.e. of at least some of the artificially prepared powder particles, for example, the calcium chloride particle) were greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, e.g. by engineering the alkaline solids (calcium hydroxide) to have a size sufficient to form calcium chloride particles having diameters larger than the filter precision of the filter when reacted with HCl in the flue gas, such that said calcium chloride particles of the artificially prepared powder form a medium layer which is capable of capturing the unreacted alkaline solids (calcium hydroxide) of the artificially prepared powder. 

Applicant has argued that “in contrast to Lerner, the artificially prepared powder particles recited in the instant claims are not reactants but particles ‘capable of forming a medium layer on the out surface of the bag filter or filter cartridge upon a powder distribution operation.’” Examiner respectfully disagrees.
First, artificially prepared powder particles being capable of forming a medium layer on the out surface of the bag filter or filter cartridge upon a powder distribution operation is not mutually exclusive with the artificially prepared powder particles being reactants. In other words, it is possible for an artificially prepared powder to be a reactant while also being capable of forming a medium layer on the out surface of the bag filter or filter cartridge upon a powder distribution operation. As discussed in detail above and in the 103 rejections below, in contrast with Applicant’s allegations, the artificially prepared powder particles of Lerner are capable of forming a medium layer on the out surface of the bag filter or filter cartridge upon a powder distribution operation. See Examiner’s rebuttals above and the 103 rejections below for details.
Second, there is nothing in the claims which prohibits the claimed artificially prepared powder not be a reactant, nor is there any support in Applicant’s disclosure as originally filed for the artificially prepared powder not be a reactant.
Applicant has pointed to claim 1 and paragraph [0040] of the published specification as being supporting of this argument. While claim 1 and paragraph [0040] support the artificially prepared powder being capable of forming a medium layer on the out surface of the bag filter or filter cartridge upon a powder distribution operation, there is no support in either of claim 1 or paragraph [0040] for the prepared powder particles not being reactants.
In view of the above, Examiner respectfully maintains that there is no difference between the artificially prepared powder of Lerner and that of the claims.

Applicant has argued that “unlike Lerner in which the alkaline solids are firstly transferred to the distributor device 15 to mix and react with the flue gas, and then the reacted alkaline solids, possibly unreacted alkaline solids, gas 16, as well as fly ash enter into the filter bag 17, the artificially prepared powder particles recited in instant claim 1 are directly transferred to the filter bag, and form ‘a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.’” Examiner respectfully disagrees.
First, as discussed in detail above and in the 103 rejections below, in contrast with Applicant’s allegations, the artificially prepared powder particles of Lerner are capable of forming a medium layer on the out surface of the bag filter or filter cartridge upon a powder distribution operation. See Examiner’s rebuttals above and the 103 rejections below for details.
Second, there is nothing in the claims which requires that the artificially prepared powder “directly transferred to the filter bag”, nor is there any prohibition against the artificially prepared powder being ‘firstly transferred to the distributor device 15 to mix and react with the flue gas,’ or entering into the filter as/including ‘reacted alkaline solids, possibly unreacted alkaline solids, gas 16, as well as fly ash’. Furthermore, Examiner has found no support in Applicant’s specification as originally filed for excluding the artificially prepared powder from being ‘firstly transferred to the distributor device 15 to mix and react with the flue gas’ or entering into the filter as/including ‘reacted alkaline solids, possibly unreacted alkaline solids, gas 16, as well as fly ash’. On the contrary, Applicant’s disclosure (e.g. Figure 1, claims 2 and 3, pages 7-9) points at least to the artificially prepared powder being introduced to an element which could be considered to be a distributor device 15 to mix the artificially prepared powder. Applicant’s disclosure does little to identify the material (i.e. chemical) composition of the artificially prepared powder, and therefore cannot be reasonably argued to disclose artificially prepared powder which is definitively not a reactant and which would not react with a flue gas. 
In view of the above, Examiner respectfully maintains that there is no difference between the artificially prepared powder of Lerner and that of the claims.

Applicant has argued that “the "medium layer" formed by the artificially prepared powder particles utilizes the "medium field" filter technology (see discussion in paragraph [0069] of the Applicant's published application), and to this end, the artificially prepared powder particles having a particle size larger than the filter precision will be selected. This is substantially different from Lerner's teachings concerning alkaline solids.” Examiner finds this argument unpersuasive.

There is nothing in the claims requiring that the “medium layer” formed by the artificially prepared powder utilize the "medium field" filter technology.  Furthermore, as discussed in detail in the rebuttals above and in the 103 rejections below, that the artificially prepared powder in Lerner implicitly includes particles having a particle size larger than the filter precision will be selected. In the unlikely alternative, it would have been obvious to one of ordinary skill in the art to modify Lerner such that the artificially prepared powder included a particle size larger than the filter precision. Therefore, the claimed “medium layer” is not distinguishable from that of Lerner in the manner alleged by Applicant.
In addition, as Applicant has argued on page 10 of the 6/21/2022 Remarks, the medium layer (filter cake) in Lerner may comprise particles which are smaller than the filter precision. As discussed in great detail above and in the 103 rejections below, said medium layer is comprised at least partially of particles of the artificially prepared powder in Lerner.  Said particles of the artificially prepared powder implicitly have sizes larger than the filter precision. In the unlikely alternative, it would have been obvious to one of ordinary skill in the art to modify Lerner such that said particles of the artificially prepared powder implicitly had sizes larger than the filter precision. Because said medium layer is capable of capturing particles having diameters smaller than the filter precision, it is understood that said medium layer of Lerner is capable of utilizing the "medium field" filter technology, i.e. said medium layer of Lerner is capable of functioning as a medium field filter. Therefore, even if the claims were amended so as to actually require such functionality, such an amendment would not distinguish the claims from Lerner.
Examiner notes that by arguing that medium layer (filter cake) in Lerner may comprise particles which are smaller than the filter precision, Applicant has effectively admitted to said filter layer in Lerner being capable of functioning as a "medium field" filter. It is also of relevance that the section of Moller cited by Applicant, in support of their argument on page 10, appears to expressly teach the use of a medium layer as a "medium field" filter.
In view of the above, Examiner respectfully maintains that there is no difference between the artificially prepared powder of Lerner and that of the claims.

Applicant concludes their arguments against the application of Lerner in the prior art rejections by stating that “Lerner fails to teach the claimed invention including the feature ‘a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation’ as recited in instant claim 1. Examiner respectfully disagrees.
As explained in detail in the rebuttals above and in the 103 rejections below, Lerner teaches, or in the unlikely alternative, at least suggests said feature of claim 1.  

Concerning secondary reference Moller, Applicant has alleged that “Examiner asserted that Moller disclosed a power distribution system comprising a power storage tank 3 (see Office action at page 11, last paragraph) to provide artificially prepared powder particles (i.e., activated carbon, see Moller at col. 7, lines 34-36) to flue gas.” Examiner respectfully disagrees.
No such assertion is contained in Examiner’s rejections as set forth in the Non-Final Rejection mailed 3/29/2022, let alone in said Office action at page 11, last paragraph. Examiner made not statements regarding the artificially prepared powder in Moller being activated carbon. In fact, Examiner does not explicitly identify any artificially prepared powder within Moller. Therefore, any notion that the Examiner has taken such position in his Office Action is false.
Regardless, Examiner’s rejections do not rely upon Moller to teach any features of the claimed “artificially prepared powder”. Examiner’s rejections rely on Moller only to teach elements of the claimed “powder distribution system”. Therefore, any argument that Moller’s artificially prepared powder is non-analogous to that of the claims is moot. 

Applicant has argued that an artificially prepared powder in Moller, i.e. the activated carbon, is non-analogous to that of the claims, e.g. because said artificially prepared powder does not have a particle diameter that is larger than the filter precision in Moller. Examiner finds this argument unpersuasive.
Examiner notes that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As discussed above, Examiner’s rejections do not rely upon Moller to teach any features of the claimed “artificially prepared powder”. Examiner’s rejections rely on Moller only to teach elements of the claimed “powder distribution system”. Examiner’s rejections rely entirely on primary reference Lerner to teach the features of the claimed artificially prepared powder. Therefore, any argument that Moller’s artificially prepared powder is non-analogous to that of the claims is moot.

Applicant concludes their arguments against the combination of Lerner and Moller by stating that “the combination of Lerner and Moller do not disclose or suggest ‘a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation’” as recited in claim 1. Examiner respectfully disagrees.
As discussed in detail above and in the 103 rejections below. Lerner teaches, or in the unlikely alternative, at least suggests said feature of claim 1.
Examiner notes that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As discussed above, Examiner’s rejections do not rely upon Moller to teach any features of the claimed “artificially prepared powder”. Examiner’s rejections rely on Moller only to teach elements of the claimed “powder distribution system”. Examiner’s rejections rely entirely on primary reference Lerner to teach the features of the claimed artificially prepared powder. Therefore, any notion that Moller’s artificially prepared powder is non-analogous to that of the claims is moot.

Regarding the Examiner’s rejection of claim 2, Applicant has argued that the air baffle of Applicant’s invention “does not function as ‘diverting the flow of gas and particles and causing turbulence to induce mixing,’” as allegedly asserted by Examiner. Applicant argues that instead, their air baffle “disperses the artificially prepared powder particles such that they are distributed in the air filter chamber more evenly,” as supported by paragraph [0041] of their published application. Applicant further alleges that the purpose of their air baffle is different than “Lerner's purpose for providing the distributor device, i.e., to sufficiently mix the flue gas with the alkaline solids for reaction therebetween.” Examiner finds this argument unpersuasive.
First, claim 2 merely requires “an air baffle disposed in front of the entrance of the air filter chamber”. There is nothing in claim 2 which requires the air baffle function by “dispers[ing] the artificially prepared powder particles such that they are distributed in the air filter chamber more evenly,” nor is there anything in the claim which excludes said air baffle from functioning so as to “[divert] the flow of gas and particles and causing turbulence to induce mixing”. Therefore, Applicant’s arguments alleging that their air baffle functions differently than that described by Examiner is moot.
Regardless, Examiner respectfully contends that the alleged functionality of the air baffle as asserted by Applicant is substantially identical to the functionality of the baffle as described by Examiner. In other words, a baffle which “disperses the artificially prepared powder particles such that they are distributed in the air filter chamber more evenly,” is a baffle which “divert[s] the flow of gas and particles and causing turbulence to induce mixing” and vice versa. To break it down further, “dispersing artificially prepared powder” is substantially analogous to “diverting the flow of gas and particles [i.e. of artificially prepared powder]”, and more even distribution of the artificially prepared powder particles in the air filter chamber is a result which stems from causing turbulence to induce mixing.
In view of the above, Examiner respectfully contends that there is not real distinction between the function of Applicant’s baffle and the baffle described by Examiner. Regardless, claim 2 does not define the function of the claimed baffle, and therefore any argument that Applicant’s baffle functions differently than that described by Examiner is moot.

	Applicant has argued that claim 2 defines “an air baffle disposed in front of the entrance of the air filter chamber”, that, as shown in Applicant’s Figure 1, “the front of the entrance of the air filter chamber directs to inside of the air filter chamber”, and that, “as described in Applicant's published application at paragraph [0041], the air baffle is provided to disperse the air flow and artificially prepared powder particles that enter the air filter chamber,” whereas there is allegedly “nothing in Lerner's disclosure that teaches or suggests that distributor device 15 is able to affect any particles and gas that enters into the baghouse 17.” Examiner finds this argument unpersuasive.
	Claim 2 merely requires “an air baffle disposed in front of the entrance of the air filter chamber”. There is nothing in the claims which requires that “the front of the entrance of the air filter chamber directs to inside of the air filter chamber” or that “the air baffle is provided to disperse the air flow and artificially prepared powder particles that enter the air filter chamber.” Therefore, the notion that there is no evidence that Lerner’s distributor 15 is capable of affecting any particles and gas that enter into the baghouse 17 is moot.
	Regardless, Examiner notes that the distributor 15 in Lerner is disposed in front of the entrance of the air filter chamber 17 and connected thereto by line 16 (Figure 1, Column 5 Lines 30-65). Furthermore, the distributor 15 is provided to mix flue gas with the artificially prepared powder as they are on their way to enter the filter chamber 17 (Figure 1, Column 5 Lines 30-65). In this manner said distributor disperses air flow and artificially prepared powder particles that enter the air filter chamber, i.e. air flow and artificially prepared powder particles that subsequently enters the air filter chamber. To be clear, “mixing” constitutes a type of dispersing, as mixing necessarily involves dispersing substances within one another.
	In view of the above, Examiner respectfully contends that Lerner’s distributor is not distinguished from the claimed air baffle in the manner alleged.

	Applicant has argued that, in view of the arguments rebutted above, the air baffle of claim 2 is substantially different from the distributor device 15 of Lerner. Examiner finds this argument unpersuasive.
	As discussed in the rebuttals above, Applicant’s air baffle is not distinct from the distributor 15 of Lerner in the ways alleged. Furthermore, the alleged distinctions between Applicant’s air baffle and the distributor 15 of Lerner are not reflected in claim 2. Therefore, Applicant’s arguments concerning the alleged features distinguishing the air baffle of claim 2 from the distributor device 15 of Lerner are moot.
In the interest of clarity, Examiner notes that the distributor 15 of Lerner is distinct from the claimed air baffle in that said distributor 15 is not expressly taught to be or comprise an air baffle. However, as discussed in the 103 rejection of claim 2 below, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by constructing the distributor device with one or more baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, in order to obtain a system having a distributor device with a particular structure, such that said system can be constructed as a practical example of Lerner’s device. Therefore, said distributor 15 is not patentably distinct from the claimed air baffle.

Applicant has argued that “a person of ordinary skill in the art would not be motivated by any teaching from Lerner modified by Hjelmberg, Moller and Luy to modify Lerner and include an air baffle and arrive with the instantly claimed invention with any expectation of success,” and that “Lerner modified by Hjelmberg, Moller and Luy is not prior art against claim 2.” Examiner finds this argument unpersuasive.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As described in the 103 rejection of claim 2 below, Lerner does include a “distributor device” 15 disposed in front of the entrance to the air filter chamber, wherein the distributor device is configured to mix the powder particles with flue gas flowing in the same line therewith (Lerner: Figure 1, Column 5 Lines 30-64). Because Lerner does not teach any specific structure corresponding to the “distributor device”, a person having ordinary skill in the art would be forced to create their own in order to construct a practical example of Lerner’s device. A person having ordinary skill in the art would recognize that baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, could be used to construct the distributor device.
Examiner notes that a person having ordinary skill in the art would easily recognize, based on basic knowledge of fluid mechanics which would be available to one of ordinary skill in the art, that baffles can be used to cause turbulence to induce mixing. Therefore, a person having ordinary skill in the art would have a reasonable expectation that a device having baffles for diverting the flow of gas and particles could be successfully used to implement the distributor device 15 of Lerner.
In view of the above, Examiner respectfully contends that a person of ordinary skill in the art would have a reasonable expectation that Lerner could be successfully modified to include an air baffle and arrive with the instantly claimed invention. Furthermore, Examiner maintains that Lerner modified by Hjelmberg, Moller and Luy is prior art against claim 2.

	Applicant has argued that claim 3 is allowable over Lerner because a person having ordinary skill in the art would not be motivated to modify Lerner by providing a baffle at the outlet of the feed line 13, since such baffle would prevent the direct and rapid mixing and reaction of the hydrated lime particles with the flue gas. Examiner has admittedly had some difficulty understanding Applicant’s reasoning in making this argument. Examiner’s understanding of Applicant’s position is as follows:
{The distributor device 15 of Lerner functions differently than the claimed baffle disposed in front of the nozzle. Specifically, the claimed baffle disposed in front of the nozzle is provided in order to “disperse powder particles evenly” (as described in paragraph [0041] of Applicant’s specification), whereas the distributor device of Lerner is provided in order to mix pneumatically-conveyed solids with incinerator flue gas.}
{Furthermore, the distributor device 15 of Lerner is not disposed in front of a nozzle as claimed}
Note: The above statements provided in braces ({ }) above are made to articulate Examiner’s understanding of Applicant’s argument. It must be recognized, that said statements are not reflective of any position held by Examiner. Under no circumstances should the braced statements above be taken to be admissions by Examiner or statements regarding the Examiner’s own position. 
Examiner finds Applicant’s arguments concerning claim 3 to be unpersuasive.
Regarding the notion that the claimed baffle disposed in front of the nozzle is provided in order to “disperse powder particles evenly”, whereas the distributor device of Lerner is provided in order to mix pneumatically-conveyed solids with incinerator flue gas, there is nothing in the claims which actually requires the claimed baffle “disperse powder particles evenly”. 
Regardless, Examiner notes that Lerner’s distributor device 15 mixes powder particles (pneumatically-conveyed solids) with incinerator flue gas. Mixing said powder particles with the incinerator flue gas constitutes dispersing said powder particles evenly. In other words, contrary to Applicant’s allegations, Lerner’s distributor device does function to “disperse powder particles evenly”.
Regarding the notion that the distributor device 15 of Lerner is not disposed in front of a nozzle as claimed, Examiner respectfully disagrees.
As described in the 103 rejection of claim 3 below, “it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Xu by replacing the powder delivery tube of Lerner with one like that of Xu, i.e. a powder delivery tube that stretches into a middle position inside the air inlet pipe and has a nozzle disposed at a powder outlet end of the powder delivery tube, in order to obtain a device having a predictably functional powder delivery tube.”
Thus, it is understood that in Lerner modified in view of Xu in the manner described in the rejection of claim 3 below, comprises powder delivery tube that stretches into a middle position inside the air inlet pipe and has a nozzle disposed at a powder outlet end of the powder delivery tube.
As further discussed in the rejection of claim 3 below, “it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by constructing the distributor device with one or more baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, in order to obtain a system having a distributor device with a particular structure, such that said system can be constructed as a practical example of Lerner’s device.”
 Lastly, as stated above, comprises powder delivery tube that stretches into a middle position inside the air inlet pipe and has a nozzle disposed at a powder outlet end of the powder delivery tube. As discussed in the rejection of claim 3 below, “the distributor device 15, which as discussed above, comprises one or more baffles in modified Lerner, is downstream of the location where the powder delivery tube enters the air delivery pipe in modified Lerner (Lerner: Figure 1, Column 5 Lines 30-64). Therefore, modified Lerner comprises a baffle which is disposed in front of the nozzle, i.e. between the nozzle and the inlet to the air filter chamber.” In other words, because the powder deliver tube in Lerner stretches into a middle position inside the air inlet pipe and has a nozzle disposed at a powder outlet end thereof, and because the distributor device 15 is downstream of the location where the powder delivery tube [which has the nozzle at the terminal end thereof] enters the air delivery pipe in modified Lerner, the one or more baffles in the distributor device of modified Lerner can reasonably be considered to be “disposed in front of” the nozzle. Put another way, it is reasonable to interpret the claim language regarding “a baffle disposed in front of the nozzle” as being a baffle being disposed downstream of the nozzle. At the very least, a baffle disposed downstream of a nozzle is in front of said nozzle from the perspective of any element downstream of the baffle.
In view of forgoing, Examiner maintains that, in the context of Lerner as modified in the rejection of claim 3 below, it is reasonable to characterize the distributor device 15, and thus the baffles therein, as being “disposed in front of the nozzle”. 
Regarding the allegation that a person having ordinary skill in the art would not be motivated to modify Lerner by providing a baffle at the outlet of the feed line 13, since such baffle would prevent the direct and rapid mixing and reaction of the hydrated lime particles with the flue gas, Examiner respectfully disagrees. As discussed above and described in the 103 rejection of claim 3 below, it would have been obvious to one of ordinary skill in the art to modify Lerner so as to have baffles which can reasonably be considered to be positioned in front of the nozzle in modified Lerner. Said baffles would not prevent the direct and rapid mixing and reaction of the hydrated lime particles with the flue gas as alleged by Applicant. 
In view of above, Examiner maintains that it would be obvious to one of ordinary skill in the art before the effective filing date to modify Lerner so as to comprise a baffle disposed in front of the nozzle.
In the interest of compact prosecution, Examiner notes that the claim language requiring the baffle be “disposed in front of the nozzle” is quite broad, as the scope of the term “in front of the nozzle” can be reasonably interpreted in a variety of different ways.

With regard to claims 4 and 6, Applicant has argued that claims 4 and 6 are allowable over the prior art for the same alleged reasons as claim 1 upon which they depend. However, as discussed in the above rebuttals and in the 103 rejections below, claim 1 is not allowable over the prior art at this time. Therefore, this argument is moot. 

Applicant’s arguments, see Remarks, filed 6/21/2022, with respect to the prior art cited but not relied upon in the previous Office Action have been fully considered, but they are not persuasive.  
Applicant has argued that Lerner ‘654 is not relevant to the claimed invention for the same alleged reasons as the Lerner patent relied upon in the 103 rejections below. Examiner respectfully disagrees.
As discussed in detail in the rebuttals above and in detail in the 103 rejections below, Lerner is relevant to the claimed invention, and serves as a primary reference in the 103 rejections of the claims. Lerner ‘654 is a continuation of the Lerner reference relied upon in the 103 rejections below, and thus, is understood to be relevant to the claimed invention in the same way.

Applicant has argued that Consutech is not relevant to the claimed invention. Applicant’s arguments as to why Consutech is allegedly not relevant are essentially the same as the arguments Applicant has presented with respect to Lerner. As discussed in detail in the rebuttals above and in detail in the 103 rejections below, the arguments against Lerner are unpersuasive and Lerner is relevant to the claimed invention, and serves as a primary reference in the 103 rejections of the claims. 
Applicant’s arguments against Consutech are unpersuasive for substantially the same reasons as the arguments against Lerner were unpersuasive. See rebuttals above for details. Examiner respectfully maintains that Consutech is relevant to the claimed invention. 

The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 5,238,665) in view of Hjelmberg et al. (US 2015/0238890), hereafter referred to as Hjelmberg, and Moller et al. (US 4,889,698), hereafter referred to as Moller.
With regard to claim 1: Lerner teaches a air filter device (abstract), the device comprising an air filter system (i.e. a portion of Lerner’s system comprising baghouse 17) and a powder distribution system (i.e. a portion of Lerner’s system comprising pneumatic feed line 13) (Figure 1, Column 5 Line 30-Column 6 Line 10).
Wherein the air filter system comprises an air filter chamber (lower portion of baghouse 17 comprising filter bags) and a clean air chamber (upper portion of baghouse 17 above filter bags) (Figure 1, Column 5 Lines 30-64).
Wherein an entrance of the air filter chamber is in communication with an air inlet pipe 16 (Figure 1, Column 5 Lines 30-64).
Wherein an exit of the clean air chamber is in communication with an air outlet pipe 19 (Figure 1, Column 5 Lines 30-64).
Wherein the air outlet pipe 19 is in fluid communication with an exhaust fan (blower) 30, i.e. via quench duct 20 and wet scrubber 22 (Figure 1, Column 5 Line 30-Column 6 Line 30).
Wherein a plurality of bag filters (depicted with dotted lines inside baghouse 17 in Figure 1) are disposed in the air filter chamber (Figure 1, Column 5 Lines 30-64, Column 7 Lines 9-25).
Although it is not explicitly taught, a person having an understanding of bag filters will recognize that the plurality of bag filters will each have an opening end at the top thereof in communication with the clean air chamber.
Wherein a powder precipitation chamber (conical sections at the bottom of baghouse 17 and connected to line 18) is disposed at a lower end of the air filter chamber, and a powder discharge line disposed at a lower end of the powder precipitation chamber (Figure 1, Column 5 Lines 30-64).
Wherein the powder distribution system comprises a powder storage tank (hopper) 10 filled therein with artificially prepared powder particles (finely divided solids) (Figure 1, Column 5 lines 30-62), Note: The powder particles are necessarily “artificially prepared” to some extent, as filling the hopper 10 with particles constitutes “artificially preparing” said particles, even in cases where said particles are naturally occurring particles.
Wherein a pressurized air pipe (outlet of compressor) 12 is disposed in fluid communication with the powder storage tank (Figure 1, Column 5 Lines 30-64).
Wherein the powder storage tank 10 is in communication, via a powder delivery tube (pneumatic feed line) 13, with the air inlet pipe 16 of the air filter chamber (Figure 1, Column 5 lines 30-62).
Lerner does not explicitly teach that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation. However, Lerner does teach that the baghouse 17 (in which the filter bags are housed) removes the artificially prepared powder particles (alkaline solids) from the air stream flowing therethrough (Figure 1, Column 5 lines 30-62, Column 7 Lines 9-25). Thus, it is understood that the filter bags in the baghouse 17 are capable of blocking the passage of the artificially prepared powder. Because the filter bags are capable of blocking the passage of the artificially prepared powder, it is understood that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.
In the unlikely alternative, it is clearly Lerner’s goal for the filter bags in the bag house 17 to remove the artificially prepared particles from the air stream flowing through said bag house (see Figure 1, Column 5 lines 30-62, and Column 7 Lines 9-25). A person having ordinary skill in the art would recognize that in order for the filter bags to successfully remove the artificially prepared particles from the air stream, said filter bags would need to be made of filter cloth having a filter precision smaller than the particle diameters of the artificially prepared powder. A person having ordinary skill in the art would recognize that, if such conditions were not met, the artificially prepared particles would pass through the filter bags. Configuring the system of Lerner such that the filter bags were to allow passage of the artificially prepared particles would run counter to Lerner’s goal of removing said particles in the baghouse 17, and would defeat the purpose of said baghouse.
If it were not already the case in base Lerner, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lerner by configuring the system such that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, in order to obtain a system wherein the filter bags of the baghouse are capable of removing the artificially prepared powder particles from the air stream flowing through said baghouse, as is desired by Lerner. A system wherein a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, is understood to possess a configuration such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation. Thus, in Lerner modified as described above, the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.
  Note: In the interest of clarity, Examiner’s position is that Lerner anticipates the claim language requiring “a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.” In the unlikely alternative, the configuration required by said claim language would be obvious over Lerner. 
Lerner is silent to the air filter system comprising a plurality of pressurized jet pulse powder cleaning devices, wherein each of the pressurized jet pulse powder cleaning devices is disposed above the opening end of a corresponding bag filter.
Hjelmberg teaches a high efficiency air filter device, comprising an air filter system (abstract), wherein:  The air filter system comprises an air filter chamber (housing interior) 2a, a clean air chamber (upper portion) 2c, and pressurized jet pulse powder cleaning devices (pulsing gas duct and pulsing gas nozzles) 7 and 8 (Figures 1 and 2, paragraphs [0023]-[0025]); An entrance (connection) 3a of the air filter chamber 2a is in communication with an air inlet pipe (duct) 3 (Figure 1, paragraphs [0023]-[0025]); An exit (connection) 4a of the clean air chamber is in communication with an air outlet pipe (duct) 4 (Figure 1, paragraphs [0023]-[0025]); A plurality of bag filters 6 are disposed in the air filter chamber 2a (Figure 1, paragraphs [0023]-[0025]); An opening end (top end) of each of the bag filters 6 is in communication with the clean air chamber 2c, and each of the pressurized jet pulse powder cleaning devices 8 is disposed above the opening end of the corresponding bag filter 6 (Figure 1, paragraphs [0023]-[0025]); And a powder precipitation chamber (lower portion) 2b is disposed at a lower end of the air filter chamber 2a, and a powder discharge valve (screw) 11 is disposed at a lower end of the powder precipitation chamber 2b (Figure 1, paragraphs [0023]-[0025]). Hjelmberg teaches that the pressurized jet pulse powder cleaning device 8 can be used to remove solid particles collected on the outside surface of filter bags 6 for cleaning said filter bags.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lerner in view of Hjelmberg by adding to the air filter system a plurality of pressurized jet pulse powder cleaning devices, wherein each of the pressurized jet pulse powder cleaning devices is disposed above the opening end of a corresponding bag filter, in order to provide the air filter system with a means of cleaning said filter bags, i.e. by removing solid particles collected on the outside surface of filter bags 6.
Modified Lerner is silent to an air inlet pipe valve disposed in the air inlet pipe and to an air outlet pipe valve disposed in the air outlet pipe. 
However, a person having ordinary skill in the art would recognize such valves as being advantageous for the purpose of stopping flow though said pipes. A person having ordinary skill in the art would recognize that it is advantageous to stop flow through said pipes, such that, for example, the device of modified Lerner can be shut off for maintenance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by disposing an air inlet pipe valve in the air inlet pipe, and by disposing an air outlet pipe valve in the air outlet pipe, in order to allow the flows through said pipes to be shut off, e.g. such that the device of modified Lerner can be shut off for maintenance.
Modified Lerner is silent to a pressure detector disposed in the air outlet pipe.
	However, a person having ordinary skill in the art would recognize that pressure detectors, if placed within the filter system, could be used to monitor the function of said system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by disposing a pressure detector within the air outlet pipe, in order to monitor the function of the air filter system.
	Modified Lerner does not explicitly teach a powder discharge valve disposed at a lower end of the powder precipitation chamber.
	However, Hjelmberg teaches a powder discharge valve in the form of screw 11 is disposed at a lower end of the powder precipitation chamber 2b (Figure 1, paragraphs [0023]-[0025]). The powder discharge valve (screw) 11 in Hjelmberg is used to remove powder (dust) from the powder precipitation chamber 2b (Figure 1, paragraph [0025]). A person having ordinary skill in the art would recognize that the discharge valve, i.e. screw, of Hjelmberg is a means which facilitates removal of powder from the powder precipitation chamber, i.e. by physically removing the powder therefrom.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Hjelmberg by adding a powder discharge valve, i.e. a screw, disposed at a lower end of the powder precipitation chamber, in order to provides Lerner with a means of physically removing powder from the powder precipitation chamber. 
Modified Lerner is silent to a pressurized air pipe valve disposed at an air inlet end of the pressurized air pipe, and a powder delivery tube valve disposed on the powder delivery tube.
However, a person having ordinary skill in the art would recognize such valves as being advantageous for the purpose of stopping flow though said pipe and said tube. A person having ordinary skill in the art would recognize that it is advantageous to stop flow through said pipe and said tube, such that, for example, the device of modified Lerner can be shut off for maintenance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by disposing a pressurized air pipe valve in the high pressure air pipe, and by disposing a powder delivery tube valve disposed in the powder delivery tube, in order to allow the flows through said pipe and said tube to be shut off, e.g. such that the device of modified Lerner can be shut off for maintenance.
Modified Lerner is silent to the pressurized air pipe being disposed in the powder storage tank.
	However, powder distribution systems having such a configuration are known in the art. For example, Moller teaches an air filter device having an air filter system (baghouse) 13 and a powder distribution system, the powder distribution system comprising a powder storage tank (i.e. the tank marked with reference numeral 3 and fed with powder by screw feeder 5), a high pressure air pipe (conduit) 6 disposed in the top of the powder storage tank, and a powder delivery tube (pipe) 2, wherein the powder storage tank is in communication, via the powder delivery tube 2, with the air inlet pipe of the air filter chamber (abstract, Figure 2, Column 7 Lines 20-Column 8 Line 25). It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Moller by replacing the powder delivery system of Lerner with a powder delivery system like that of Moller, i.e. a powder delivery system having an additional powder storage tank fed with powder from the storage tank/hopper 10 (i.e. the storage tank/hopper in base Lerner; See Figure 1 and Column 5 Lines 30-46) by the screw feeder 11 (i.e. the screw feeder in base Lerner; See Figure 1 and Column 5 Lines 30-46), and further comprising a high pressure air pipe disposed in the top of said  powder storage tank, in order to obtain a system having a predictably functional powder delivery system.
With regard to claim 4: Modified Lerner is silent to the pressure detector, a switch of the air inlet pipe valve, a switch of the air outlet pipe valve, a switch of the pressurized air pipe valve, and a switch of the powder delivery tube valve being electrically connected to a PLC control system respectively.
However, the provision of a PLC control system electrically connected to said various parts of the system constitutes a mere provision of automatic means to replace a manual activity, e.g. reading of the pressure detector, actuation of the air inlet pipe valve, etc. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by adding a PLC control system electrically connected to the pressure detector, a switch of the air inlet pipe valve, a switch of the air outlet pipe valve, a switch of the pressurized air pipe valve, and a switch of the powder delivery tube valve, in order to automate operation of the system of modified Lerner.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Hjelmberg and Moller as applied to claim 1 above, and further in view of Luy et al. (US 5,868,807), hereafter referred to as Luy.
With regard to claim 2: Modified Lerner does not explicitly teach an air baffle disposed in front of the entrance to the air filter chamber.
However, modified Lerner does include a “distributor device” 15 disposed in front of the entrance to the air filter chamber, wherein the distributor device is configured to mix the powder particles with flue gas flowing in the same line therewith (Lerner: Figure 1, Column 5 Lines 30-64). Because Lerner does not teach any specific structure corresponding to the “distributor device”, a person having ordinary skill in the art would be forced to create their own in order to construct a practical example of Lerner’s device. A person having ordinary skill in the art would recognize that baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, could be used to construct the distributor device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by constructing the distributor device with one or more baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, in order to obtain a system having a distributor device with a particular structure, such that said system can be constructed as a practical example of Lerner’s device.
Modified Lerner is silent to the air filter system further comprising a trumpet-shaped air intake disposed at an air inlet of the air inlet pipe.
Luy teaches an air filter apparatus (abstract), the system comprising an air inlet pipe (gas line) 84 having a trumpet shaped air intake (air inlet) 83 connected to an air inlet of the air inlet pipe 84 (Figure 1, Column 5 Lines 4-20). It is well established that it would be obvious for one of ordinary skill in the art before the effective filing date to combine prior art elements in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Luy by adding a trumpet shaped air intake to the air inlet of the air inlet pipe in order to obtain a predictably functional air inlet pipe.
	Modified Lerner is silent to the air filter system further comprising a filter mesh disposed on the air intake.
Luy teaches a filter mesh (dust filter) 86 disposed in the air inlet pipe 84 slightly downstream of the air intake 83 (Figure 1, Column 5 Lines 4-20). The air inlet pipe 84 further comprises a valve (shutoff/control device) 85 positioned upstream of the filter mesh 86 and downstream of the air intake 83. A person having ordinary skill in the art would recognize that there is no special importance to the filter mesh 86 being positioned exactly where taught in Luy. Further, a person having ordinary skill in the art would recognize that there are advantages to placing the filter mesh 86 upstream of the valve 85, e.g. in the air intake 83. For example, positioning the filter 86 upstream of the valve 85, e.g. in the air intake 83, would allow the air intake to screen out particles which may get caught in the valve 85 and hinder the operation thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Luy by adding a filter mesh to the air intake in order to screen out at least some particles entering the gas inlet line.
With regard to claim 6: Modified Lerner is silent to an air outlet of the exhaust fan being in communication with a second stage air filter device.
Luy teaches an air filter apparatus (abstract), the system comprising a first stage filter device (fluidized bed apparatus) 1 and a second stage filter device (downstream dust remover) 51, wherein the second stage filter device 51 is in communication with the first stage filter device 1 via a gas outlet (gas line) 89 of the first stage filter device 1 (Figure 1, Column 3 Line 40-Column 4 Line 55, Column 5 Lines 5-20). The second stage filter device 51 removes dust that remains in the gas flow after it exits the first stage filter device 1 (Figure 1, Column 4 Lines 40-55, Column 5 Lines 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Luy by adding a second stage air filter device in fluid communication with and downstream of the outlet of the exhaust fan, in order to remove dust that remains in the air flow exiting the outlet of the exhaust fan.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Hjelmberg and Moller as applied to claim 1 above, and further in view of Xu et al. (CN 204170537, see Espacenet translation), hereafter referred to as Xu.
With regard to claim 3: Modified Lerner is silent to the powder delivery tube of the powder distribution system stretching into a middle position inside the air inlet pipe and a nozzle disposed at a powder outlet end of the powder delivery tube.
Xu teaches an air filter device (lines 10-21 of Espacenet translation), the device comprising an air filter system having an air filter chamber (box body part) 3 and a powder distribution system (pre-spaying system for spraying powder) 10 (Figures 1-5, Lines 10-21 and 149-187 of Espacenet Translation), wherein the powder distribution system comprises a powder delivery tube (galvanized copper pipe) 10a in fluid communication with an air inlet pipe 17 of the air filter system for supplying artificially prepared powder particles (activated carbon powder and lime powder) to the air inlet pipe of the filter chamber (Figures 1-5, Lines 149-245 of Espacenet Translation). Note: Activated carbon powder and lime powder qualify as artificially prepared powders, at least in the sense that said powders can be artificially prepared, and also in the sense that the process of supplying said powders in Xu necessarily comprises artificially preparing said powders to be sprayed. In Xu, the powder delivery tube (galvanized copper pipe) 10a of the powder distribution system 10 stretches into a middle position inside the air inlet pipe, i.e. the powder delivery tube 10a extends into the interior of the air inlet pipe (Xu: Figure 2, Lines 76-87 of Espacenet translation). Also in Xu, said powder delivery tube includes a nozzle (spray port) is disposed at a powder outlet end of said powder delivery tube 10a (Xu: Figure 2, Lines 76-87 of Espacenet translation). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Xu by replacing the powder delivery tube of Lerner with one like that of Xu, i.e. a powder delivery tube that stretches into a middle position inside the air inlet pipe and has a nozzle disposed at a powder outlet end of the powder delivery tube, in order to obtain a device having a predictably functional powder delivery tube.
Modified Lerner does not explicitly teach a baffle disposed in front of the nozzle.
However, modified Lerner does include a “distributor device” 15 disposed in front of the entrance to the air filter chamber, wherein the distributor device is configured to mix the powder particles with flue gas flowing in the same line therewith (Lerner: Figure 1, Column 5 Lines 30-64). Because Lerner does not teach any specific structure corresponding to the “distributor device”, a person having ordinary skill in the art would be forced to create their own in order to construct a practical example of Lerner’s device. A person having ordinary skill in the art would recognize that baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, could be used to construct the distributor device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by constructing the distributor device with one or more baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, in order to obtain a system having a distributor device with a particular structure, such that said system can be constructed as a practical example of Lerner’s device.
 The distributor device 15, which as discussed above, comprises one or more baffles in modified Lerner, is downstream of the location where the powder delivery tube enters the air delivery pipe in modified Lerner (Lerner: Figure 1, Column 5 Lines 30-64). Therefore, modified Lerner comprises a baffle which is disposed in front of the nozzle, i.e. between the nozzle and the inlet to the air filter chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772